Case: 2:20-cv-01064-ALM-KAJ Doc #: 81 Filed: 02/02/21 Page: 1 of 2 PAGEID #: 565



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



PHILIP CHARVAT,

                       Plaintiff,

       v.                                             Civil Action 2:20-cv-1064
                                                      Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Jolson
TOMORROW ENERGY CORP., et al.,

                       Defendants.


                                             ORDER

       On January 21, 2021, the Court described some of the parties’ discovery challenges—

particularly their failure to meaningfully meet and confer regarding discovery disputes. (Doc. 79).

The Court, therefore, directed them to begin meeting and conferring using videoconference

technology and to file weekly status reports. (Id.). Based upon their February 1, 2021, joint status

report, it appears that the parties have begun to work together. (See generally Doc. 80). They met

and conferred using videoconference technology on January 26, 2021, regarding Plaintiff’s

discovery requests to Vestra Energy, Inc. (“Vestra”). (Id. at 1).

       Yet the parties remain at an impasse regarding one of Plaintiff’s requests for production.

(Id. at 2).   Plaintiff requests that Vestra produce “copies of all letters, emails, and other

communications between [Vestra] and Sperian [now known as Defendant Tomorrow Energy Corp.

(“Tomorrow Energy”)] that relate to placing or transferring calls for [Vestra’s] products or services

and/or generating leads relating to such calls or transfers.” (Id.). Vestra responds that Plaintiff’s

request is “overly broad and unduly burdensome.” (Id. at 3). More specifically, that “[t]his case

focuses on Vestra’s alleged telemarketing calls related to [Tomorrow Energy’s] goods and
Case: 2:20-cv-01064-ALM-KAJ Doc #: 81 Filed: 02/02/21 Page: 2 of 2 PAGEID #: 566




services,” while the request “seeks information related to calls made regarding Vestra’s goods and

services, which are not at issue.” (Id. at 3–4). Thus, it appears that Vestra’s argument is also one

of relevance.

        The Court notes that the Federal Rules of Civil Procedure define relevancy broadly, and

according to the Amended Complaint, Tomorrow Energy hired Vestra “to originate new energy

leads for its company,” which Vestra “generated . . . by making prerecorded telemarketing calls to

[Plaintiff’s] residential telephone number” in violation of the Telephonic Consumer Protection Act

(“TCPA”). (Doc. 23, ¶ 2). So Plaintiff’s request, on its face, appears reasonable.

        In their joint status report, the parties represent that they are agreeable to meeting and

conferring regarding ESI search term proposals. The parties are ORDERED to do so in an effort

to reach an agreeable compromise regarding Plaintiff’s request. They shall update the Court on

their agreed plan in their next joint status report.

        IT IS SO ORDERED.



Date: February 2, 2021                                 /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
